                 Case 1:16-cv-04540-VSB-OTW Document 114 Filed 10/16/19 Page 1 of 2




                                              THE CITY OF NEW YORK                                        NATALIE S. MARCUS
                                                                                                     Assistant Corporation Counsel
GEORIGA M. PESTANA
Acting Corporation Counsel
                                             LAW DEPARTMENT                                   Labor and Employment Law Division
                                                 100 CHURCH STREET                                          Phone: (212) 356-2629
                                                 NEW YORK, NY 10007                                         nmarcus@law.nyc.gov

                                                                      October 11, 2019
          VIA ECF
          Honorable Vernon S. Broderick
          United States District Judge                                      10/16/2019
          Southern District of New York                         Accordingly, Defendants’ summary judgment motions and
          40 Foley Square                                      Plaintiffs’ cross-motions are to be filed by January 17, 2020, with
          New York, New York 10007                             oppositions to be filed by March 20, 2020, and reply papers to be
                                                               filed by April 17, 2020.

                                                      Re: Colon v. N.Y.C. Hous. Auth. et al.,
                                                          16 Civ. 4540 (VSB) (OTW)

                                                           Williams v. N.Y.C. Hous. Auth. et al.,
                                                           16 Civ. 8193 (VSB) (OTW)
          Dear Judge Broderick:

                          I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, counsel for Defendant Melissa Mark-
          Viverito in the above-referenced actions, which were consolidated for pre-trial purposes.

                          In accordance with the Court’s October 6, 2019 Order (see Dkt. No. 110), I write
          on behalf of Defendant Mark-Viverito and the NYCHA Defendants (collectively, “Defendants”)
          to respectfully propose that Plaintiffs’ cross-motions for summary judgment follow the same so-
          ordered briefing schedule as Defendants’ motions for summary judgment. Accordingly,
          Defendants’ summary judgment motions and Plaintiffs’ cross-motions would be filed by January
          17, 2020, responses would be filed by March 20, 2020, and replies would filed by April 17,
          2020. See Dkt. No. 109. Plaintiffs previously submitted a proposed briefing schedule for their
          summary judgment cross-motions on September 30, 2019 without first consulting Defendants.
          See Dkt. No. 105.

                           Over the past two days, Defendants’ counsel have unsuccessfully attempted to
          meet and confer with Plaintiffs’ counsel regarding a joint proposed briefing schedule for
          Plaintiffs’ cross-motions. Plaintiffs’ counsel rejected Defendants’ proposal that the parties use
          the same so-ordered briefing schedule for all motions – with no explanation for this rejection.
          The NYCHA Defendants’ counsel and I explained that our offices are closed on Monday for
          Columbus Day and requested that Plaintiffs’ counsel provide his portion of a joint letter by 3:00
          p.m. this afternoon. Plaintiffs’ counsel refused.
      Case 1:16-cv-04540-VSB-OTW Document 114 Filed 10/16/19 Page 2 of 2
HONORABLE VERNON S. BRODERICK
United States District Judge
Colon v. N.Y.C. Hous. Auth., et al., 16 Civ. 4540 (VSB)(OTW)
Williams v. N.Y.C. Hous. Auth., et al., 16 Civ. 8193 (VSB)(OTW)
October 11, 2019
Page 2



             Defendants thank the Court for consideration of this request.

                                                          Respectfully submitted,


                                                                 /s/Natalie S. Marcus
                                                                    Natalie S. Marcus
                                                             Assistant Corporation Counsel



cc:    All Counsel of Record
       (via ECF)
